DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Xue (US 2012/0314655 A1) discloses techniques for transmitting and receiving data with hybrid automatic retransmission (HARQ) and network coding via block operation are disclosed. In one design, a transmitter transmits a first block of packets to multiple receivers and receives ACK/NAK feedback for the first block of packets from the receivers. The transmitter identifies candidate packets for network coding based on the ACK/NAK feedback. A pool of candidate packets changes over time as more ACK/NAK feedback for transmitted packets is received from the receivers. The transmitter generates at least one network-coded packet based on the candidate packets. Each network-coded packet may be generated by channel coding each of at least two packets and combining the at least two packets after channel coding. The transmitter transmits another block of packets to the receivers. This block includes the at least one network-coded packet and may also include pending packets and/or new packets. Xue does not explicitly disclose forming a plurality of first network coded packets by a first source node, each of said first network coded packets comprising a combination of a number of first original packets at said first source node; forming a plurality of second network coded packets by a second source node, each of said second network coded packets comprising a combination of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 5-14, 17-24, and 26-27 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476